department of the treasury internal_revenue_service washington d c date cc intl br2 wta-n-116895-99 wli number release date uilc internal_revenue_service national_office field_service_advice memorandum for from phyllis marcus chief cc intl br2 subject this field_service_advice responds to a question first informally raised with this office on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend b c d corp year year year year year year x country y business z issue whether the repetitive examination guideline under i r m sec_4241 compel sec_1 the service to terminate its examination on the issue of subpart_f_income for year when that same issue was examined in the immediate preceding_taxable_year without any proposed tax adjustments for purposes of the duplicate examination provision under sec_7605 of the code is the service considered to have examined the taxpayers’ year income_tax return when it merely requests a copy of that return during its examination of taxpayers’ year return conclusion the repetitive examination guideline under i r m sec_4241 does not compel the service to terminate its examination on the issue of subpart_f_income for year when that same issue was examined in the immediate preceding_taxable_year without any proposed tax adjustments the service has discretionary authority to determine whether it should expeditiously conclude the examination of subpart_f_income in year when the taxpayers allege repetitive examination a request for taxpayers’ year income_tax return during the service’ sec_2 examination of taxpayers’ year return does not constitute an examination of the year return and thus the service is not subjecting the taxpayers to duplicate examinations of year under sec_7605 of the code facts taxpayers b and c are u s citizens who filed joint income_tax returns form_1040 for calendar_year sec_1 through as part of their returns for each of the respective three years the taxpayers also filed a form_5471 information_return of u s persons with respect to certain foreign_corporations disclosing b’s x ownership_interest in d corp a foreign_corporation organized under the laws of country y d corp is a controlled_foreign_corporation cfc within the meaning of sec_957 as the u s shareholder of a cfc b is required to include as gross_income his pro_rata share of d corp ’s subpart_f_income in accordance with sec_951 on january year the service notified the taxpayers that it would be examining their income_tax return and books_and_records of d corp for purposes of reviewing the issue of subpart_f_income d corp maintains its books_and_records at the corporate office located in country y the service also requested the taxpayers to submit complete copies of their form sec_1040 for year sec_1 through the taxpayers submitted the income_tax returns for the three respective years on january year and asked the service to draft a sample invitation letter to be issued by d corp that would permit service officials to visit d corp ’s office in country y in response to this request the service drafted the following sample letter this is to extend an invitation to you and other irs officials whom may accompany you to visit our corporate offices in country y for the purpose of examining the subpart_f_income reported by shareholders of d corp on their year tax returns this invitation is effective upon receipt of this letter by you and is terminated on the date of your final revenue agent’s report in connection with this examination the service issued form_4564 information_document_request idr for materials pertaining to the taxpayers and d corp for year the requested items included annual audited financial statements d corp ’s corporate minutes and by-laws annual statements filed in country y organization chart of d corp trial balance and general ledger copies of contracts and workpapers on subpart_f_income calculations none of the idrs contained a request for documents books_or_records related to year upon examination of year 2's form_5471 the service determined that d corp had erroneously characterized its organization as engaging in business z at the conclusion of year 2's examination the service issued forms income_tax examination changes and 886-a explanation of items no forms or 886-a were issued with respect to year furthermore during the course of this examination no inquiry was made as to whether d corp was a passive_foreign_investment_company within the definition of sec_1297 on july year the service issued a letter notifying the taxpayers that their year income_tax return had been selected for examination attached to this letter were idrs for taxpayers’ and d corp ’s documents books_and_records related to year the requested materials included annual audited financial statements d corp ’s corporate minutes and by-laws annual statements filed in country y trial balance and general ledger copies of contracts information regarding u s shareholders of d corp summary of accounting principles employed by d corp and workpapers on subpart_f_income calculations on july year the taxpayers notified the service that its idrs were identical to the ones that were previously issued during the examination of the subpart_f issue in year specifically the taxpayers stated that service concluded year 2's examination without any proposed adjustments with respect to subpart_f_income and thus accepted taxpayers’ year return as filed under these circumstances the taxpayers believe that it is the service’s policy not to re-examine an issue eg subpart_f_income in a subsequent year when that same issue had been examined in the immediate preceding year without any proposed adjustments based on this letter the taxpayers appear to be asserting a claim of repetitive examination under i r m sec_4241 on august year the service responded in general that the guidelines in i r m sec_4241 do not apply to the instant matter the consideration of subpart_f_income for each taxable_year is based on the facts and circumstances of the business and such facts can change from year to year the determination made in one year is not binding upon subsequent years to clarify their position on august year the taxpayers communicated that the service is attempting to conduct a repetitive examination of the same tax_year that was already examined specifically the service examined year sec_1 through and is now seeking to re-examine year for the second time law and analysis the taxpayers assert two arguments for terminating the examination of their year income_tax returns first in their letter dated july year the taxpayers claim that pursuant to the repetitive examination provision in i r m sec_4241 it is the service’s policy not to conduct an examination of an issue where that same issue was examined in the immediate preceding year without any proposed tax adjustments that is i r m sec_4241 provides service personnel with the procedures to expeditiously conclude an examination of an issue when that same issue was examined in the preceding year without any proposed tax_deficiency however by letter dated august year the taxpayers also claim that the service is conducting a repetitive examination of a year year that had already been examined specifically the examination previously conducted in year constitutes an examination of year sec_1 through this matter is not addressed by i r m sec_4241 but governed by sec_7605 of the code which seeks to prevent taxpayers from unnecessary or duplicate examinations and inspections of their books_and_records with respect to a particular taxable_year the taxpayers appear to be asserting conflicting arguments concerning the examination of their year income_tax return first they claim that according to i r m sec_4241 the service should expeditiously conclude the examination of their year return because the issue of subpart_f_income was previously examined in year with no resulting tax adjustments hence the taxpayers infer that the service has not yet examined their year returns with respect to the issue of subpart_f_income and that the service should not do so since that issue has been examined and concluded in year without any adjustments to their tax_liability for that year on the other hand the taxpayers claim that their year return should not be examined because that return has already been inspected and the service is thus barred from conducting a duplicate examination pursuant to sec_7605 in light of these conflicting positions asserted by the taxpayer we will address the facts set forth herein with respect to i r m sec_4241 and sec_7605 of the code i i r m sec_4241 the purpose of i r m sec_4241 is to ease the administrative burden on the service and the taxpayers and to save both parties from having to invest the time to revisit an issue that was examined in either of the two preceding years with little or no tax change however the repetitive audit guideline neither precludes nor limits the service’s ability to examine an issue in the current_year even if that same issue was examined in either of the two preceding years it should be noted that effective date the service streamlined the guidelines on repetitive examination and redesignated that provision in i r m pincite the tax_court has repeatedly held that the decision to conclude an examination under sec_4241 is totally discretionary with the service tucker v commissioner tcmemo_1983_210 45_tcm_1347 citing chapman v commissioner tcmemo_1982_68 43_tcm_511 see also greene v commissioner tcmemo_1992_202 63_tcm_2665 i r m sec_4241 does not restrict the service’s decision or ability to conduct an examination greene v commissioner t c m pincite such general statements of policy and rules governing internal agency operations or ‘housekeeping’ matters which do not have the force and effect of law are not binding on the agency issuing them and do not create substantive rights in the public 96_tc_204 671_f2d_963 6th cir guidelines adopted in the internal_revenue_manual are for purposes of internal administration rather than for the benefit or protection of taxpayers based on the facts presented the service may exercise its discretion not to terminate the examination of taxpayers’ year income_tax return ii sec_7605 sec_7602 and sec_7605 of the code prescribe the general rules concerning the manner time and place for examining a taxpayer’s return sec_7602 states in pertinent part that for the purpose of ascertaining the correctness of any return determining the liability of any person for any internal revenue tax or collecting such liability the secretary is authorized - to examine any books papers records or other data which may be relevant or material to such inquiry sec_7605 places certain restrictions on taxpayers’ examinations by requiring that no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless that taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary in 74_tc_1147 the tax_court explained that this provision was designed to protect the taxpayer from ‘onerous and unnecessarily frequent examinations and investigations of revenue agents’ the purpose of the section was to free honest taxpayers from the petty annoyances of repeated examinations there is no indication anywhere in the legislative_history that sec_7605 and its predecessors were intended to restrict the scope of the commissioner’s legitimate power to protect the revenue the grants of power contained in sec_7601 power to canvas districts and sec_7602 power to examine any books records etc are to be liberally construed in recognition of the vital public interest they serve by the same token the limitation in sec_7605 is not to be construed so as to defeat that legitimate purpose citations omitted the facts in the instant matter do not support the application of sec_7605 while the taxpayers claim that the service has already examined their year return the facts indicate otherwise first the sample invitation letter expressly limited the scope of the service’s examination to taxpayers’ year return second the idrs issued by the service were for records pertaining to the disclosures made by the taxpayers in their year return also no idrs were issued for documents related to the year return during service’s examination of taxpayers’ year return lastly upon the conclusion of the year examination the service issued forms and 886-a with respect to year only that is no forms or a were issued with respect to year consequently there are no facts that remotely suggest that the service conducted an examination of taxpayers’ year return in year although the service requested a copy of taxpayers’ year return in year such conduct is not deemed to be an examination or inspection of that return for there to be an inspection of taxpayer’s books of account it would require at a minimum that the service have access to and physically view taxpayer’s books_and_records see grossman v commissioner t c pincite a mere examination of the taxpayer’s income_tax return and accompanying schedules does not comprise a n inspection of taxpayer’s books within the meaning of sec_7605 id a second_examination of taxpayer’s books_and_records arises when the service inspects the records that had already been inspected for the same taxable_year digby v commissioner t c pincite the limitation imposed by sec_7605 relates to one inspection of books_and_records for each taxable_year even if the same books_and_records are responsive to idrs that were issued pursuant to the examination of different tax years eg year sec_2 and such repeated inspection of the same books_and_records for both years does not constitute a duplicate examination under sec_7605 that is congress did not intend to restrict the service from auditing subsequent years’ transactions originating from the same records even if those records had been inspected in connection with the audit of an earlier year id pincite if you have any further questions please call by phyllis marcus chief branch office of associate chief_counsel international
